Citation Nr: 1501111	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-27 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin 

2.  The preponderance of the medical evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In this case, VCAA notice was provided through an April 2010 letter issued prior to the initial rating decision.  

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, VA treatment records, and private treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a VA examination in July 2010 in connection with his claim for service connection for tinnitus.  The Veteran not alleged that the results of that examination are inadequate, and the record does not otherwise suggest that the examination is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board considers it unnecessary to remand for an additional VA examination or medical opinion concerning this claim.  

The RO did not afford the Veteran a VA examination for the remaining claim for a neck disorder on the basis that there is already sufficient medical evidence to decide the claims, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.156(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Here, there is no competent lay or medical evidence suggesting that the Veteran has had ringing in his ears or cervical spine problems since service and there is no medical evidence suggesting such a link to service.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Neck Disorder

Concerning first the Veteran's claim of entitlement to service connection for a neck disorder, he alleges that he sustained an injury to his neck when he slipped and fell during a fire aboard the USS Saratoga.  The Board notes the service treatment records are completely silent regarding any complaints, treatment or diagnoses pertaining to this claim, including his February 1962 separation examination.  

Following his separation from service, the first, and only, complaint concerning the Veteran's neck was not until a January 2011 VA treatment record noted the Veteran's complaint of neck pain.  The VA treating physician offered to provide the Veteran with an x-ray, but he declined.  A clinical diagnosis was not provided and there are no other references to neck pain or a specific neck disorder in either the VA or private treatment records associated with the claims file.  Although he has been diagnosed as having cervical spine arthritis, in light of the gap in reported symptoms and the lack of any medical evidence to suggest a relationship to service, the preponderance of the evidence is against the claim and thus it must be denied.

	Tinnitus

The Veteran contends that his tinnitus is related to in-service exposure to excessive noise.  The Board notes that the Veteran's report of acoustic trauma in-service is consistent with his military occupational specialty of a signalman aboard the aircraft carrier USS Saratoga due to his exposure to jet blasts on the open deck.  He also has a current diagnosis of tinnitus.  See July 2010 VA Examination.  

The Veteran's service treatment records are completely silent regarding any complaints, treatment, diagnoses, or symptoms indicative of tinnitus or any hearing related disability.  In fact, the earliest documentation of the Veteran's tinnitus is in the July 2010 VA examination, during which he states he first noticed tinnitus in 2003.  The examiner concluded that the Veteran's tinnitus is less likely than not related to his military service since he only noticed it in the past 10 or less years.  There is no medical opinion of record linking the Veteran's tinnitus to service.   

In sum, the Board concludes the most probative evidence shows tinnitus was not present in service or for many years after service, and is not linked to service.  Accordingly, a basis upon which to establish service connection has not been presented, and the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a neck disorder is denied.

Service connection for tinnitus is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


